Case 19-30458   Doc 2   Filed 04/04/19 Entered 04/04/19 13:50:38   Desc Main
                            Document Page 1 of 9
Case 19-30458   Doc 2   Filed 04/04/19 Entered 04/04/19 13:50:38   Desc Main
                            Document Page 2 of 9
Case 19-30458   Doc 2   Filed 04/04/19 Entered 04/04/19 13:50:38   Desc Main
                            Document Page 3 of 9
Case 19-30458   Doc 2   Filed 04/04/19 Entered 04/04/19 13:50:38   Desc Main
                            Document Page 4 of 9
Case 19-30458   Doc 2   Filed 04/04/19 Entered 04/04/19 13:50:38   Desc Main
                            Document Page 5 of 9
Case 19-30458   Doc 2   Filed 04/04/19 Entered 04/04/19 13:50:38   Desc Main
                            Document Page 6 of 9
Case 19-30458   Doc 2   Filed 04/04/19 Entered 04/04/19 13:50:38   Desc Main
                            Document Page 7 of 9
Case 19-30458   Doc 2   Filed 04/04/19 Entered 04/04/19 13:50:38   Desc Main
                            Document Page 8 of 9
Case 19-30458   Doc 2   Filed 04/04/19 Entered 04/04/19 13:50:38   Desc Main
                            Document Page 9 of 9
